DETAILED ACTION
Claims 1-14 are pending. Claims 9-14 are new.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9585060. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 12 of the current application are obvious variants of claims 1-10 of U.S. Patent No. 9585060. In U.S. Patent No. 9585060, the patent claims disclose a segmentation description field included in a header of a MAC PDU indicating whether the MAC PDU ends in a segment of a MAC service data unit (SDU) and a remaining segment of the MAC SDU is to be concatenated in another MAC PDU. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-10 of U.S. Patent No. 9585060 to teach the invention of claims 1-9 and 12 of the current application.

Claims 10-11 and 13-14 are rejected on the ground of nonstatutory double
Patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9585060 (Patent hereinafter) in view of Okamoto et al. (US2008/0043651, Okamoto hereinafter).

As to claim 10: Patent discloses the WTRU of claim 1. Patent does not explicitly disclose wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was 
However Okamoto discloses wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received (see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 11: Patent discloses the WTRU of claim 10. Patent does not explicitly disclose wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received.  
However Okamoto discloses wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received (see at least paragraphs [0063] and [0080] Additionally, at the time of retransmission for the second time also, RLC controller 12 of the reception side transmits a STATUS-PDU which is caused by the P bit attached to the RLC PDU having SN=0, SI=3. At the above time point, because there is no omitted RLC PDU, RLC controller 12 transmits a STATUS PDU (ACK), with the recognition that the entire RLC PDUs have been received. RLC controller 22 on the transmission side receives the above STATUS-PDU (ACK), and accordingly, retransmission control is not performed again.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 13: Patent discloses the method of claim 5. Patent does not explicitly disclose further comprising receiving a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver is further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received.
However Okamoto discloses wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received (see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 14: Patent discloses the method of claim 13. Patent does not explicitly disclose further comprising receiving an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received.
However Okamoto discloses wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received (see at least paragraphs [0063] and [0080] Additionally, at the time of retransmission for the second time also, RLC controller 12 of the reception side transmits a STATUS-PDU which is caused by the P bit attached to the RLC PDU having SN=0, SI=3. At the above time point, because there is no omitted RLC PDU, RLC controller 12 transmits a STATUS PDU (ACK), with the recognition that the entire RLC PDUs have been received. RLC controller 22 on the transmission side receives the above STATUS-PDU (ACK), and accordingly, retransmission control is not performed again.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as .

Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8817781. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 12 of the current application are obvious variants of claims 1-14 of U.S. Patent No. 8817781. In U.S. Patent No. 8817781, the patent claims disclose a segmentation description field wherein a potential value of the segmentation description field indicates that the first MAC PDU ends in a segment of the at least one MAC-d PDU and a remaining segment of the at least one MAC-d PDU is to be concatenated in another first MAC PDU. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-14 of U.S. Patent No. 8817781 to teach the invention of claims 1-9 and 12 of the current application.

Claims 10-11 and 13-14 are rejected on the ground of nonstatutory double
Patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8817781 (Patent hereinafter) in view of Okamoto et al. (US2008/0043651, Okamoto hereinafter).

As to claim 10: Patent discloses the WTRU of claim 1. Patent does not explicitly disclose wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to 
However Okamoto discloses wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received (see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 11: Patent discloses the WTRU of claim 10. Patent does not explicitly disclose wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received.  
However Okamoto discloses wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received (see at least paragraphs [0063] and [0080] Additionally, at the time of retransmission for the second time also, RLC controller 12 of the reception side transmits a STATUS-PDU which is caused by the P bit attached to the RLC PDU having SN=0, SI=3. At the above time point, because there is no omitted RLC PDU, RLC controller 12 transmits a STATUS PDU (ACK), with the recognition that the entire RLC PDUs have been received. RLC controller 22 on the transmission side receives the above STATUS-PDU (ACK), and accordingly, retransmission control is not performed again.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 13: Patent discloses the method of claim 5. Patent does not explicitly disclose further comprising receiving a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver is further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received.
However Okamoto discloses wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received (see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 14: Patent discloses the method of claim 13. Patent does not explicitly disclose further comprising receiving an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received.
However Okamoto discloses wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received (see at least paragraphs [0063] and [0080] Additionally, at the time of retransmission for the second time also, RLC controller 12 of the reception side transmits a STATUS-PDU which is caused by the P bit attached to the RLC PDU having SN=0, SI=3. At the above time point, because there is no omitted RLC PDU, RLC controller 12 transmits a STATUS PDU (ACK), with the recognition that the entire RLC PDUs have been received. RLC controller 22 on the transmission side receives the above STATUS-PDU (ACK), and accordingly, retransmission control is not performed again.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as .

Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8139609. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 12 of the current application are obvious variants of claims 1-16 of U.S. Patent No. 8139609. In U.S. Patent No. 8139609, the patent claims disclose a segmentation description field wherein the segmentation description field indicates that remaining segments are to follow in a subsequently concatenated first MAC PDU; multiplexing the at least one first MAC PDU into a second MAC-PDU. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-16 of U.S. Patent No. 8139609 to teach the invention of claims 1-9 and 12 of the current application.

Claims 10-11 and 13-14 are rejected on the ground of nonstatutory double
Patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8139609 (Patent hereinafter) in view of Okamoto et al. (US2008/0043651, Okamoto hereinafter).

As to claim 10: Patent discloses the WTRU of claim 1. Patent does not explicitly disclose wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to 
However Okamoto discloses wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received (see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 11: Patent discloses the WTRU of claim 10. Patent does not explicitly disclose wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received.  
However Okamoto discloses wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received (see at least paragraphs [0063] and [0080] Additionally, at the time of retransmission for the second time also, RLC controller 12 of the reception side transmits a STATUS-PDU which is caused by the P bit attached to the RLC PDU having SN=0, SI=3. At the above time point, because there is no omitted RLC PDU, RLC controller 12 transmits a STATUS PDU (ACK), with the recognition that the entire RLC PDUs have been received. RLC controller 22 on the transmission side receives the above STATUS-PDU (ACK), and accordingly, retransmission control is not performed again.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 13: Patent discloses the method of claim 5. Patent does not explicitly disclose further comprising receiving a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver is further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received.
However Okamoto discloses wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received (see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Patent in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 14: Patent discloses the method of claim 13. Patent does not explicitly disclose further comprising receiving an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received.
However Okamoto discloses wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received (see at least paragraphs [0063] and [0080] Additionally, at the time of retransmission for the second time also, RLC controller 12 of the reception side transmits a STATUS-PDU which is caused by the P bit attached to the RLC PDU having SN=0, SI=3. At the above time point, because there is no omitted RLC PDU, RLC controller 12 transmits a STATUS PDU (ACK), with the recognition that the entire RLC PDUs have been received. RLC controller 22 on the transmission side receives the above STATUS-PDU (ACK), and accordingly, retransmission control is not performed again.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 5-6, 9 and 12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jiang, Sam (US2007/0253447, Jiang hereinafter).

As to claim 1: Jiang discloses a wireless transmit/receive unit (WTRU) comprising: 
a transceiver and a processor configured to transmit a first medium access control (MAC) protocol data unit (PDU) comprising a first header and a first payload, the first payload comprising a segment of a service data unit (SDU) multiplexed with at least another SDU (see at least paragraphs [0012], [0016], [0041], [0044]-[0046] and Fig. 1 & 5, PDU 110 including segment indicator field and data field. The segment indicator field for indicating a number of the plurality of segments and a segment SN field for indicating a position of the segment of the PDU relative to the plurality of segments which are multiplexed in each PDU. When the SDU corresponding to the PDU 50 is segmented into two segments, the segment indictor field 502 is 1, showing that the SDU Is segmented into two segments, and the segment SN field 504 is either 0 or 1, respectively representing that the PDU is carrying either the first segment or the second segment of the two segments. Thus, by adding only 1 to 2 bits, the present invention can completely represent segmenting information for the SDU.), 
wherein the first header includes a field indicating that the first payload includes a segment and indicating that the segment included in the first payload is not a last segment of the SDU, wherein a size of the segment is adapted based on a selected amount of data to be multiplexed into the first payload of the first MAC PDU (see at least paragraphs [0010]-[0016], setting a segment indicator field for indicating a count of the plurality of segments, or for indicating that the segment is a start, or middle segment (i.e. not a last segment). Where a segment indicator field for indicating a count of the plurality of segments of the first data field (interpreted as size of the segments on a selected amount of data to be multiplexed into the first payload of the first MAC PDU).); 
wherein the transceiver and the processor are further configured to transmit a second MAC PDU comprising a second header and a second payload, the second payload comprising another segment of the SDU (see at least paragraphs [0012], [0016], [0044]-[0046] and Fig. 1 & 5, PDU 112 including segment indicator field and data field, see fig. 5.), 
wherein the second header includes a field indicating that the second payload includes a segment and indicating that the another segment of the SDU included in the second see at least paragraphs [0012] and [0016], setting a segment indicator field for indicating a count of the plurality of segments, or for indicating that the segment is an end segment.).

As to claim 2: Jiang discloses the WTRU of claim 1. Jiang further discloses wherein the first header includes a field indicating a sequence number associated with the first payload and the second header includes a field indicating a sequence number associated with the second payload (see at least paragraphs [0012], [0016], [0044]-[0046] and Fig. 1 & 5, when the SDU corresponding to the PDU 50 is segmented into two segments, the segment indictor field 502 is 1, showing that the SDU Is segmented into two segments, and the segment SN field 504 is either 0 or 1, respectively representing that the PDU is carrying either the first segment or the second segment of the two segments. Thus, by adding only 1 to 2 bits, the present invention can completely represent segmenting information for the SDU.).

As to claim 5: Jiang discloses a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
transmitting a first medium access control (MAC) protocol data unit (PDU) comprising a first header and a first payload, the first payload comprising a segment of a service data unit (SDU) (see at least paragraphs [0012], [0016], [0044]-[0046] and Fig. 1 & 5, PDU 110 including segment indicator field and data field. When the SDU corresponding to the PDU 50 is segmented into two segments, the segment indictor field 502 is 1, showing that the SDU Is segmented into two segments, and the segment SN field 504 is either 0 or 1, respectively representing that the PDU is carrying either the first segment or the second segment of the two segments. Thus, by adding only 1 to 2 bits, the present invention can completely represent segmenting information for the SDU.), 
wherein the first header includes a field indicating that the first payload includes a segment and indicating that the segment included in the first payload is not a last segment of the SDU, wherein a size of the segment is adapted based on a selected amount of data to be multiplexed into the first payload of the first MAC PDU (see at least paragraphs [0010]-[0016], setting a segment indicator field for indicating a count of the plurality of segments, or for indicating that the segment is a start, or middle segment (i.e. not a last segment). Where a segment indicator field for indicating a count of the plurality of segments of the first data field (interpreted as size of the segments on a selected amount of data to be multiplexed into the first payload of the first MAC PDU).); and
 
transmitting a second MAC PDU comprising a second header and a second payload, the second payload comprising another segment of the SDU (see at least paragraphs [0012], [0016], [0044]-[0046] and Fig. 1 & 5, PDU 112 including segment indicator field and data field, see fig. 5.), 
wherein the second header includes a field indicating that the second payload includes a segment and indicating that the another segment of the SDU included in the second payload is a last segment of the SDU (see at least paragraphs [0012] and [0016], setting a segment indicator field for indicating a count of the plurality of segments, or for indicating that the segment is an end segment.).

As to claim 6: Jiang discloses the method of claim 5. Jiang further discloses wherein the first header includes a field indicating a sequence number associated with the first payload and the second header includes a field indicating a sequence number associated with the second payload (see at least paragraphs [0012], [0016], [0044]-[0046] and Fig. 1 & 5, when the SDU corresponding to the PDU 50 is segmented into two segments, the segment indictor field 502 is 1, showing that the SDU Is segmented into two segments, and the segment SN field 504 is either 0 or 1, respectively representing that the PDU is carrying either the first segment or the second segment of the two segments. Thus, by adding only 1 to 2 bits, the present invention can completely represent segmenting information for the SDU.).

As to claim 9: Jiang discloses the WTRU of claim 1. Jiang further discloses wherein the selected amount of data to be multiplexed into the first payload of the first MAC PDU is provided to a segmentation entity controlled by the processor (see at least paragraphs [0010]-[0016], setting a segment indicator field for indicating a count of the plurality of segments of the first data field (interpreted as size of the segments on a selected amount of data to be multiplexed into the first payload of the first MAC PDU).).  

As to claim 12: Jiang discloses the method of claim 5. Jiang further discloses wherein the selected amount of data to be multiplexed into the first payload of the first MAC PDU is provided to a segmentation entity controlled by the processor (see at least paragraphs [0010]-[0016], setting a segment indicator field for indicating a count of the plurality of segments of the first data field (interpreted as size of the segments on a selected amount of data to be multiplexed into the first payload of the first MAC PDU).).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang, Sam (US2007/0253447, Jiang hereinafter) in view of Torsner et al. (US2009/0010278, Torsner hereinafter).

As to claim 3: Jiang discloses the WTRU of claim 1. Jiang does not explicitly disclose wherein the transceiver and the processor are configured to transmit another MAC PDU comprising another payload, wherein the another payload and the second payload comprise resegmented segments of the SDU.

see at least paragraph [0050] and Fig. 3, determined whether an SDU will fit into the segmentation limit or not. If the SDU is found not to fit into the segmentation limit, the SDU is segmented into PDUs which are smaller than or equal to the segmentation limit.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement re-segmentation of SDU, as taught by Torsner, into the invention of Jiang in order to reduce delay in transmission (see Torsner, paragraphs [0020]).

As to claim 4: Jiang discloses the WTRU of claim 3. Jiang further discloses wherein the another MAC PDU is transmitted after the first MAC PDU and before the second MAC PDU (see at least paragraphs [0046]-[0047], SDU is segmented into four segments. The segment SN field 604 is 00, 01, 10, or 11, indicating that the PDU is carrying either the first, second, third, or fourth segment of the four segments.).

As to claim 7: Jiang discloses the method of claim 5. Jiang does not explicitly disclose further comprising transmitting another MAC PDU comprising another payload, wherein the another payload and the second payload comprise resegmented segments of the SDU.
see at least paragraph [0050] and Fig. 3, determined whether an SDU will fit into the segmentation limit or not. If the SDU is found not to fit into the segmentation limit, the SDU is segmented into PDUs which are smaller than or equal to the segmentation limit.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement re-segmentation of SDU, as taught by Torsner, into the invention of Jiang in order to reduce delay in transmission (see Torsner, paragraphs [0020]).

As to claim 8: Jiang discloses the method of claim 5. Jiang further discloses the another MAC PDU is transmitted after the first MAC PDU and before the second MAC PDU (see at least paragraphs [0046]-[0047], SDU is segmented into four segments. The segment SN field 604 is 00, 01, 10, or 11, indicating that the PDU is carrying either the first, second, third, or fourth segment of the four segments.).

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang, Sam (US2007/0253447, Jiang hereinafter) in view of Okamoto et al. (US2008/0043651, Okamoto hereinafter).

As to claim 10: Jiang discloses the WTRU of claim 1. Jiang does not explicitly disclose wherein the transceiver is further configured to receive a negative acknowledgment 
However Okamoto discloses wherein the transceiver is further configured to receive a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver and the processor are further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received (see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Jiang in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 11: Jiang discloses the WTRU of claim 10. Jiang does not explicitly disclose wherein the transceiver is further configured to receive an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received.  
see at least paragraphs [0063] and [0080] Additionally, at the time of retransmission for the second time also, RLC controller 12 of the reception side transmits a STATUS-PDU which is caused by the P bit attached to the RLC PDU having SN=0, SI=3. At the above time point, because there is no omitted RLC PDU, RLC controller 12 transmits a STATUS PDU (ACK), with the recognition that the entire RLC PDUs have been received. RLC controller 22 on the transmission side receives the above STATUS-PDU (ACK), and accordingly, retransmission control is not performed again.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Jiang in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 13: Jiang discloses the method of claim 5. Jiang does not explicitly disclose further comprising receiving a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver is further configured to transmit, in response to the NACK message, another MAC PDU including the one of the segments of the SDU that was not received.
However Okamoto discloses receiving a negative acknowledgment (NACK) message indicating that one of the segments of the SDU was not received, wherein the transceiver is further configured to transmit, in response to the NACK message, another see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Jiang in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).

As to claim 14: Jiang discloses the method of claim 13. Jiang does not explicitly disclose further comprising receiving an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received.
However Okamoto discloses receiving an acknowledgement (ACK) message indicating that the one of the segments of the SDU that was included in the another MAC PDU was received (see at least paragraphs [0019]-[0020] and [0024], On the transmission side, the STATUS-PDU (NACK) is received at (3), and the retransmission of the RLC SDU having SN=0 is performed accordingly.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement retransmission of SDU in response to NACK, as taught by Okamoto, into the invention of Jiang in order to correctly assembling an RLC SDU from received RLC PDUs (see Okamoto, paragraphs [0028]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20070091810) Method and apparatus for transmitting and receiving status report comprising received status of packet data in a mobile communication system.
Borsum et al. (US 20050063405) Method for processing data packets received via a first interface and device for carrying out the method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464